Citation Nr: 0835380	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-38 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July and 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In the 
July 2004 rating decision the RO denied service connection 
for right ear hearing loss.  In the November 2004 rating 
decision the RO denied service connection for tinnitus.

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

In August 2007 the Board remanded the matter for additional 
development, including the acquisition of a compensation and 
pension (C&P) examination and opinion.  The report of that 
examination, which was duly conducted in April 2008, has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran was in the immediate vicinity of cannon and 
other artillery fire during his service in a mortar platoon, 
and has suffered from ringing in his ears since that time.

2.  The veteran's right ear hearing was within normal limits 
at the time of his enlistment into and separation from active 
military service, and competent probative medical evidence 
instructs that the veteran does not have a current right ear 
hearing loss disorder.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  A claimed right ear hearing loss disability was not 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, tinnitus

The veteran seeks service connection for tinnitus, which he 
says started during service and has progressively worsened.  
He reports that he was exposed to extremely loud noise, 
including very heavy artillery fire, on a daily basis during 
a year of service in a mortar platoon.  VA treatment records 
confirm complaints of ringing in the ears and show a 
diagnosis of tinnitus.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Service treatment records are bereft of any complaints of or 
treatment for ringing in the ears, but DD-214 confirms a 
military occupational specialty of "Infantry Indirect Fire 
Crewman,"  and confirms that the veteran was assigned to the 
CSC 1st Battalion, 36th Infantry in Europe.

During a June 2004 C&P audiology examination the veteran 
complained of constant tinnitus since service.  He reported 
that he was in a mortar platoon and was "in track shooing 
with 50 calibers."  VA treatment records dated in September 
2006 document complaints of "ringing in ears" since 1970's.  
Magnetic resonance imaging [MRI] testing of the brain done in 
January 2007 revealed an "essentially unremarkable IAC 
protocol without evidence for acoustic neuroma."  VA 
treatment records dated in May 2007 also document complaints 
of ringing in the ears, and quote the veteran as stating that 
he "still can't hardly hear."  

In April 2008 the veteran was accorded another C&P audiology 
examination, during which he continued his complaints of 
constant tinnitus since service.  According to the examiner 
the veteran's tinnitus "is as least as likely as not related 
to military service since vet claims it began in 1975. 
military service."

VA caselaw provides that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the nature of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
complaints of a ringing in his ear(s) since service to be 
consistent with the circumstances of his service, and thus 
credible.  38 C.F.R. § 3.303(a); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability benefits).  
In that regard the Board notes that the veteran has been 
service-connected for left ear sensorineural hearing loss.  
Moreover, nothing in the regulatory or statutory provisions 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself).  Indeed, the Court has held that where 
there is of record lay evidence of in-service tinnitus and of 
tinnitus ever since service and medical evidence of a current 
diagnosis, "such evidence suffices to indicate[] that [the 
appellant's] disability . . . may be associated with [his] 
active . . . service."  Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Accordingly, based on the veteran's 
military occupational specialty of Infantry Indirect Fire 
Crewman; the veteran's report that he was assigned to a 
mortar platoon and exposed to extremely loud weapons fire for 
at least a year on a daily basis; the veteran's consistent 
report of tinnitus since this exposure; medical evidence of a 
current diagnosis of tinnitus; and the 2008 C&P examiner's 
opinion that the veteran's tinnitus was incurred during 
active military service, and resolving all reasonable doubt 
in favor of the veteran, the Board finds that a grant of 
service connection for tinnitus is warranted.  38 C.F.R. 
§§.3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the fully favorable nature of the Board's decision. 

II.  Service connection, right ear hearing loss

The veteran also seeks service connection for hearing loss in 
his right ear.  As stated before, he reports that he was 
exposed to very heavy artillery fire during while serving in 
a mortar platoon.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Audiometer portion of a July 1973 initial enlistment 
examination report provides the following information:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
10
-
10

Report of the May 1975 separation examination includes the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
10
-
5

Apart from these two examinations STRs contain no 
audiological evidence; and there is no record of any 
complaints of or treatment for hearing loss during service.  

Compensation and pension examination (C&P) examination done 
in June 2004 obtained the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
25
25
25
30

According to the examiner, these scores reflect hearing 
within normal limits from 500 through 3000 Hertz, and mild 
sensorineural hearing loss at 4000 Hertz.  

VA treatment records dated in September 2006 also advise of 
"mild hearing loss bilaterally," left worse than right.  
Unfortunately, hearing thresholds were not reported, but a 
word recognition score of 100 on the right was noted.  
Diagnosis was asymmetric sensorineural hearing loss.

In April 2008 the veteran was accorded another C&P audiology 
examination.  The examiner reports that the claims file was 
reviewed pursuant to this examination.  Audiology testing 
yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
15
15
20

In addition to the above thresholds, speech recognition score 
was 96.  Stenger testing showed "normal middle ear function, 
au [right ear]."  Diagnosis was "clinically normal."  
According to the examiner, the veteran has "normal hearing 
in the right ear and this is shown on all previous audiograms 
reviewed as well."  Inasmuch as the claims file was reviewed 
and in view of the rationale provided by the examiner in 
support of his opinion, the Board finds this opinion to be 
highly probative evidence and it is accorded great weight.

In short, the record contains no evidence of a current right 
ear hearing loss disorder.  Although testing in 2004 
apparently found mild sensorineural loss at 4000 Hertz and 
there is a vague mention of mild loss in September 2006 
treatment records, the Board notes that the veteran testified 
during his May 2007 hearing that his hearing difficulty was 
due to the ringing in his ears.  The Board also notes the 
veteran's report during his April 2008 examination of post-
service occupational (shipyard) noise exposure from 1982 to 
1993, and of post-service recreational noise exposure to lawn 
equipment and power tools.  In any event, testing in 2008 
found no evidence of any current right ear hearing loss from 
500 to 4000 Hertz.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  In the absence of competent medical evidence of 
a current disorder, service connection for right ear hearing 
loss must be denied.  

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but finds it to 
be inapplicable since competent probative medical evidence 
instructs that the veteran does not have a right ear hearing 
loss disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

In a letter dated in January 2006 the veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a letter dated in March 2006 he 
was informed of how VA determines disability ratings and 
effective dates.  Although the latter notice was provided 
after the March 2006 rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the veteran.  The Board thus finds that the 
veteran was provided adequate notice in accordance with 38 
U.S.C.A. §§ 5103, 5103A.   

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
veteran was also accorded multiple C&P examinations; the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


